

113 S1574 RS: Indian Employment, Training and Related Services Consolidation Act of 2013
U.S. Senate
2013-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 535113th CONGRESS2d SessionS. 1574IN THE SENATE OF THE UNITED STATESOctober 16, 2013Ms. Murkowski (for herself and Mr. Begich) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsAugust 26, 2014Reported, under authority of the order of the Senate of August 5 (legislative day, August 1), 2014,
			 by Mr. Tester, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Indian Employment, Training and Related
		  Services Demonstration Act of 1992 to facilitate the ability of Indian tribes to
			 integrate the employment, training, and related services from diverse
			 Federal sources, and for other purposes.1.Short
			 title; references(a)Short
			 titleThis Act may be cited
			 as the Indian Employment, Training and
			 Related Services Consolidation Act of 2013.(b)ReferencesExcept
			 as otherwise expressly provided, wherever in this Act an amendment or
			 repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or
			 other
			 provision of the Indian Employment, Training and Related Services
			 Demonstration
			 Act of 1992 (25 U.S.C. 3401 et seq.).2.Statement of
			 purposeSection 2 (25 U.S.C.
			 3401) is amended—(1)by striking The purposes of this Act
			 are to demonstrate how Indian tribal governments can and inserting
			 The purpose of this Act is to facilitate the ability of Indian tribes
			 to;(2)by inserting
			 from diverse Federal sources after they
			 provide;(3)by striking
			 and serve tribally-determined and inserting , serve
			 tribally determined; and(4)by inserting
			 , reduce administrative, reporting, and accounting costs, and make permanent any demonstration
			 project under any plan referred to in section 4 before the period at the end.3.DefinitionsSection 3 (25 U.S.C. 3402) is amended by
			 adding at the end the following:(5)Tribal
				organizationThe term tribal organization has the
				meaning given the term in section 4 of the Indian
			 Self-Determination and
				Education Assistance Act (25 U.S.C.
				450b)..4.Integration of
			 services authorizedSection 4
			 (25 U.S.C. 3403) is amended to read as follows:4.Integration of
				services authorized(a)AuthorizationThe
				Secretary shall, in cooperation with the Attorney General, the
			 Secretary of
				Agriculture, the Secretary of Commerce, the Secretary of Education,
			 the
				Secretary of Energy, the Secretary of Health and Human Services,
			 the Secretary
				of Homeland Security, the Secretary of Housing and Urban
			 Development, the
				Secretary of Labor, the Secretary of Transportation, and the
			 Secretary of
				Veterans Affairs, after the Secretary approves a plan submitted by
			 an Indian
				tribe or tribal organization under section 8, authorize the Indian
			 tribe or
				tribal organization, as applicable, to coordinate, in accordance
			 with the plan,
				Federally funded employment, training, and related services
			 programs in a
				manner that integrates the programs into a consolidated and
			 comprehensive
				program.(b)Single
				Integrated PlanConsistent with section 8, after the Secretary
				approves a plan submitted by an Indian tribe or tribal
			 organization, the Indian
				tribe or tribal organization shall not be required to submit any
			 additional
				budget, report, audit, supplemental audit, or other
				documentation..5.Programs
			 affected and transfer of fundsSection 5 (25 U.S.C. 3404) is amended to
			 read as follows:5.Programs
				affected(a)In
				generalThe programs that may be integrated into a project under
				a plan described in section 4 shall include—(1)any program under
				which an Indian tribe or tribal organization is eligible for
			 receipt of funds
				under a statutory or administrative formula;(2)any funds to
				which an Indian tribe, tribal organization, or members of an Indian
			 tribe or
				tribal organization may be under Federal law;(3)any funds an
				Indian tribe or tribal organization may secure as a result of a
			 competitive
				process, a noncompetitive process, or a specific designation; and(4)any program under
				which block grant funds may be provided to an Indian tribe or
			 tribal
				organization, regardless of whether the block grant is for the
			 benefit of the
				Indian tribe or tribal organization because of the status of the
			 Indian tribe
				or tribal organization or the status of the beneficiaries the grant
			 serves,
				that are made available for the purposes of—(A)job
				training;(B)welfare to work
				and tribal work experience;(C)creating or
				enhancing employment opportunities;(D)higher
				education;(E)skill
				development;(F)assisting Indian
				youth and adults to succeed in the workforce;(G)encouraging
				self-sufficiency;(H)familiarizing
				individual participants with the world of work;(I)facilitating the
				creation of job opportunities; and(J)any services
				related to the activities described in subparagraphs (A) through
			 (I).(b)Transfer of
				fundsNotwithstanding any other provision of law, all funds for
				programs and services covered by an approved plan shall, at the
			 request of the
				Indian tribe or tribal organization, be transferred to the Indian
			 tribe or
				tribal organization pursuant to an existing contract, compact, or
			 funding
				agreement awarded pursuant to the title I or IV of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et
				seq.)..6.Plan review;
			 waiver authority; and dispute resolutionSection 7 (25 U.S.C. 3406) is amended to
			 read as follows:(a)In
				generalUpon receipt of a plan from an Indian tribe or tribal
				organization, the Secretary shall consult with—(1)the head of each
				Federal agency providing funds to be used to implement the plan;
			 and(2)the Indian tribe
				or tribal organization that submitted the plan.(b)Identification
				of waiversThe parties described in subsection (a) shall identify
				any waivers of applicable statutory, regulatory, or administrative
				requirements, or of Federal agency policies or procedures necessary
			 to enable
				the Indian tribe or tribal organization to efficiently implement
			 the
				plan.(c)Tribal waiver
				requestIn consultation with the Secretary, a participating
				Indian tribe or tribal organization may request the head of each
			 affected
				agency to waive any statutory, regulatory, administrative
			 requirement, policy,
				or procedure identified subsection (b).(d)Waiver
				authority(1)In
				generalExcept as provided in paragraph (2), notwithstanding any
				other provision of law, the head of each affected agency shall
			 waive any
				applicable statutory, regulatory, administrative requirement,
			 regulation,
				policy, or procedure promulgated by the agency that has been
			 identified by the
				parties under subparagraph (b).(2)ExceptionThe
				head of an affected agency shall not grant a waiver under paragraph
			 (1) if the
				head of the affected agency determines that a waiver will be
			 inconsistent with
				the purposes of this Act.(e)Decision on
				waiver request(1)In
				generalNot later than 90 days after the head of an affected
				agency receives a waiver request, the head of the affected agency
			 shall decide
				whether to grant or deny the request.(2)Denial of
				requestIf the head of the affected agency denies a waiver
				request, not later than 90 days after the date on which the denial
			 is made, the
				head of the affected agency shall provide the requesting Indian
			 tribe or tribal
				organization and the Secretary with written notice of the denial
			 and the
				reasons for the denial.(3)Failure to act
				on requestIf the head of an affected agency does not make a
				decision under paragraph (1) within 90 days after the date on which
			 the head of
				the affected agency receives the waiver request, the request shall
			 be
				granted.(f)Secretarial
				reviewIf the head of an
				affected agency denies a waiver request under subsection (e)(2),
			 not later than
				10 days after the date on which the request is denied, the
			 Secretary shall
				review the denial and determine whether granting the waiver—(1)will be
				inconsistent with the provisions of the Act; or(2)will prevent the
				affected agency from fulfilling its obligations under the Act.(g)Interagency
				dispute resolution(1)In
				generalNot later than 20 days after the date on which the
				Secretary determines that granting the waiver will not be
			 inconsistent with the
				provisions of the Act and would not prevent the lead agency from
			 fulfilling its
				obligations under the Act, the Secretary shall establish and
			 initiate an interagency dispute
				resolution process involving—(A)the
				Secretary;(B)the participating
				Indian tribe or tribal organization; and(C)the head of the
				affected agency.(2)DurationA
				dispute subject to paragraph (1) shall be resolved not later than
			 30 days after
				the date on which the process is initiated.(h)Final
				authorityIf the dispute resolution process fails to resolve
				the dispute between a participating Indian tribe or tribal
			 organization and an
				affected agency, the head of the affected agency shall have the
			 final authority
				to resolve the dispute.(i)Final
				DecisionNot later than 10 days after the date on which the
				dispute is resolved under this section, the Secretary shall inform
			 the
				requesting Indian tribe or tribal organization—(1)the final
				decision on the waiver request; and(2)notice of the
				right to file an appeal to the final decision in an appropriate
			 district court
				of the United
				States..7.Plan approval;
			 secretarial authority; review of decisionSection 8 (25 U.S.C. 3407) is amended to
			 read as follows:(a)Plan
				requirementsA plan submitted to the Secretary for approval under
				this Act shall—(1)identify the
				programs to be integrated and consolidated;(2)be consistent
				with the purposes of this Act;(3)describe—(A)a comprehensive
				strategy identifying the full range of potential employment
			 opportunities on
				and near the service area of the Indian tribe or tribal
			 organization;(B)the education,
				training, and related services to be provided to assist Indians to
			 access those
				employment opportunities;(C)the way in which
				services are to be integrated, consolidated, and delivered; and(D)the results
				expected from the plan;(4)identify the
				projected expenditures under the plan in a single budget covering
			 all
				consolidated funds;(5)identify any
				agency of the Indian tribe or tribal organization to be involved in
			 the
				delivery of the services integrated under the plan;(6)identify any
				statutory provisions, regulations, policies, or procedures that the
			 Indian
				tribe or tribal organization believes need to be waived to
			 implement the plan;
				and(7)be approved by
				the governing body of the Indian tribe or tribal organization.(b)Exclusive
				authority of the SecretaryThe Secretary shall have exclusive
				authority to approve or disapprove a plan submitted by an Indian
			 tribe or
				tribal organization in accordance with section 7.(c)Approval
				process(1)In
				generalNot later than 90 days after the date on which the
				Secretary receives a plan, the Secretary shall approve or deny the
			 plan,
				including any request for a waiver that is made as part of the
			 plan.(2)ApprovalIf
				the Secretary approves a plan under paragraph (1), the Secretary
			 shall
				authorize the transfer of funds under the plan.(3)DenialIf
				the Secretary denies the plan under paragraph (1), the Secretary
			 shall provide
				to the Indian tribe or tribal organization a written notification
			 of
				disapproval of the plan that contains a specific finding that
			 clearly
				demonstrates that, or that is supported by a controlling legal
			 authority, the
				plan does not meet the requirements set forth in subsection (a).(4)Failure to
				actIf the Secretary does not make a decision under paragraph (1)
				within 90 days after the date on which the Secretary receives the
			 plan, the
				plan shall be approved.(d)Extension of
				timeNotwithstanding any other provision of law, the Secretary
				may extend or otherwise alter the 90-day period specified in
			 subsection (c)(1)
				above, if before the expiration of the period, the Secretary
			 obtains the
				express written consent of the Indian tribe or tribal organization
			 to extend or
				alter the period for up to 90 additional days.(e)ApplicabilityIf
				the Secretary denies the plan under subsection (c)(1), the
			 following shall
				apply:(1)Subsections (b)
				and (e) of section 102 of the Indian Self-Determination Act (25
			 U.S.C.
				450f).(2)Subsections (a)
				and (c) of section 110 of that Act (25 U.S.C.
				450m–1)..8.Job creation
			 activities authorizedSection
			 9 (25 U.S.C. 3408) is amended—(1)in subsection (a)—(A)by striking a tribal government
			 may and inserting an Indian tribe or tribal organization
			 may;(B)by striking tribal government or of
			 individual Indian people and inserting Indian tribes, tribal
			 organizations, or Indians; and(C)by striking an overall regional economic activity which has a reasonable likelihood of success and consistent
			 with the purposes specifically applicable to Indian programs in the
			 statute under which the funds are authorized and inserting the plan;(2)by striking subsection
			 (b) and inserting the following:(b)Job creation opportunitiesNotwithstanding any other provision of law, including any requirement of a program that is
			 integrated under a plan under this Act,  an Indian
			 tribe or tribal organization may use the funds made available under this
			 Act for the creation of employment opportunities, including providing
			 private sector training placement under section 10.; and(3)by striking
			 subsection (c).9.Employer
			 training placementsSection 10
			 (25 U.S.C. 3409) is amended to read as follows:10.Employer
				training placements(a)In
				generalSubject to subsection
				(b), an Indian tribe or tribal organization that has in place an
			 approved plan
				under this Act may use the funds made available under the plan—(1)to place participants in training positions
				with employers; and(2)to pay the participants a training
				allowance or wage for a training period of not more than 1 year.(b)RequirementsAn Indian tribe or tribal organization may
				carry out subsection (a) only if the tribe or tribal organization
			 enters into a
				written agreement with each applicable employer under which the
			 employer shall
				agree—(1)to provide on-the-job training to the
				participants; and(2)on satisfactory completion of the training
				period described in subsection (a)(2), to prioritize the provision
			 of permanent
				employment to the
				participants..10.Federal
			 responsibilitiesSection 11
			 (25 U.S.C. 3410) is amended to read as follows:11.Federal responsibilities(a)Lead
				agency(1)In
				generalNotwithstanding any other provision of law, the lead
				agency for each program carried out under this Act shall be the
			 Bureau of
				Indian Affairs.(2)InclusionsThe
				responsibilities of the Director of the Bureau of Indian Affairs in
			 carrying
				out this Act shall include—(A)the development
				of a single model report for each Indian tribe and tribal
			 organization that has
				in place an approved plan under this Act to submit to the Director
			 reports on
				any consolidated activities undertaken and joint expenditures made
			 under the
				plan;(B)the provision,
				directly or through contract, of appropriate voluntary and
			 technical assistance
				to participating tribes and tribal organizations;(C)the development
				and use of a single monitoring and oversight system for plans
			 approved under
				this Act;(D)(i)the receipt of all
				funds covered by a plan approved under this Act; and(ii)distribution of the funds to the
				respective Indian tribes and tribal organizations by not later than
			 20 days
				after the date of receipt of the funds from the appropriate Federal
			 department
				or agency; and(E)(i)the performance of
				activities described in section 7 relating to agency waivers; and(ii)the establishment of an
				interagency dispute resolution process.(3)Incorporation
				of self-determination(A)In
				generalAt the election of an Indian tribe or tribal organization
				that has in place an approved plan under this Act, the plan may
			 incorporate any
				provision of the Indian Self-Determination Act (25 U.S.C. 450f et
			 seq.).(B)EffectOn
				incorporation of a provision under subparagraph (A), the provision
			 shall have
				the same force and effect as if incorporated in this Act.(4)Memorandum of
				agreement(A)In
				generalNot later than 1 year after the date of enactment of the
				Indian Employment, Training and Related
				Services Consolidation Act of 2013, the Secretary (acting through
				the Director of the Bureau of Indian Affairs), in conjunction with
			 the
				Secretaries of Agriculture, Commerce, Education, Energy, Health and
			 Human
				Services, Homeland Security, Housing and Urban Development, Labor,
				Transportation, and Veterans Affairs and the Attorney General,
			 shall enter into
				an interdepartmental memorandum of agreement providing for the
			 implementation
				of this Act.(B)InclusionsThe
				memorandum of agreement under subparagraph (A) shall include
			 provisions
				relating to—(i)an annual meeting
				of participating Indian tribes, tribal organizations, and Federal
			 departments
				and agencies, to be cochaired by—(I)a representative
				of the President; and(II)a representative
				of the participating tribes and tribal organizations;(ii)an annual review
				of the achievements under this Act and any statutory, regulatory,
				administrative, or policy obstacles that prevent participating
			 Indian tribes or
				tribal organizations from fully and efficiently carrying out the
			 purposes of
				this Act; and(iii)a forum
				comprised of participating Indian tribes, tribal organizations, and
			 Federal
				departments and agencies to identify and resolve interagency
			 conflicts and
				conflicts between the Federal Government and Indian tribes or
			 tribal
				organizations in the administration of this Act.(b)Report
				format(1)In
				generalThe Secretary shall develop and distribute to Indian
				tribes and tribal organizations that have in place an approved plan
			 under this
				Act a single report format, in accordance with the requirements of
			 this
				Act.(2)RequirementsThe
				Secretary shall ensure that the report format developed under
			 paragraph (1),
				together with records maintained by each participating Indian tribe
			 or tribal
				organization, contains information sufficient—(A)to determine
				whether the tribe or tribal organization has complied with the
			 requirements of
				the approved plan of the tribe or tribal organization; and(B)to provide
				assurances to the head of each applicable Federal department or
			 agency that the
				tribe or tribal organization has complied with all directly
			 applicable
				statutory and regulatory requirements.(3)LimitationThe
				report format developed under paragraph (1) shall not require a
			 participating
				Indian tribe or tribal organization to report on the expenditure of
			 funds
				(expressed by fund source or single agency code) transferred to the
			 tribe or
				tribal organization under an approved plan under this
				Act..11.No reduction in
			 amountsSection 12 (25 U.S.C.
			 3411) is amended by striking a tribal government and all that
			 follows through the end of the section and inserting the
			 following:an Indian tribe or tribal
			 organization that has in place an approved plan under this Act be reduced
			 as a
			 result of—(1)the enactment of this Act; or(2)the approval or implementation of a plan
				under this
				Act..12.Interagency
			 transfers of fundsSection 13
			 (25 U.S.C. 3412) is amended to read as follows:13.Interagency
				transfers of fundsNotwithstanding any other provision of law,
				not later than 20 days after the date of apportionment to the
			 applicable
				department or agency, the Secretary, together with the Secretaries
			 of
				Agriculture, Commerce, Education, Energy, Health and Human
			 Services, Homeland
				Security, Housing and Urban Development, Labor, Transportation, and
			 Veterans
				Affairs and the Attorney General, as appropriate, may transfer to
			 the Director
				of the Bureau of Indian Affairs, for distribution to an Indian
			 tribe or tribal
				organization that has in place an approved plan under this Act, any
			 funds
				otherwise available to the applicable department or agency to
			 achieve the
				purposes of this
				Act..13.Administration
			 of fundsSection 14 (25 U.S.C.
			 3413) is amended—(1)by redesignating
			 subsection (b) as subsection (d);(2)by striking the
			 section designation and heading and all that follows through subsection
			 (a) and
			 inserting the following:14.Administration
				of funds(a)Requirements(1)In
				generalThe amounts used to carry out a plan approved under this
				Act shall be administered in such manner as the Secretary
			 determines to be
				appropriate to ensure the amounts are spent on activities
			 authorized under the
				plan.(2)Separate
				records and audits not requiredNotwithstanding any other
				provision of law (including regulations and circulars of any agency
			 (including
				Office of Management and Budget Circular A–133)), an Indian tribe
			 or tribal
				organization that has in place an approved plan under this Act
			 shall not be
				required—(A)to maintain
				separate records that trace any service or activity conducted under
			 the
				approved plan to the program for which the funds were initially
			 authorized or
				transferred;(B)to allocate
				expenditures among such a program; or(C)to audit
				expenditures by the original source of the program.(b)CarryoverAny
				funds transferred to an Indian tribe or tribal organization under
			 this Act that
				are not obligated or expended prior to the beginning of the fiscal
			 year after
				the fiscal year for which the funds were appropriated shall remain
			 available
				for obligation or expenditure without fiscal year limitation,
			 subject to the
				conditions that—(1)the funds shall
				be obligated or expended in accordance with the approved plan of
			 the tribe or
				tribal organization; and(2)the tribe or
				tribal organization shall not be required to provide any additional
				justification or documentation of the purposes of the approved plan
			 as a
				condition of receiving or expending the funds.(c)Indirect
				costsNotwithstanding any other provision of law, an Indian tribe
				or tribal organization shall be entitled to recover the entire
			 amount of
				indirect costs associated with any funds transferred to the tribe
			 or tribal
				organization under this Act, in accordance with the applicable
				indirect cost rate specified in the approved plan of the tribe or
			 tribal
				organization.;
				and(3)in subsection (d)
			 (as redesignated by paragraph (1))—(A)by striking
			 All administrative and inserting the following:(1)In
				generalAll
				administrative;
				and(B)by striking
			 regulations) and all that follows through the end of the
			 subsection and inserting the
			 following:regulations).(2)TreatmentThe
				amount equal to the difference between the amount of the commingled
			 funds and
				the actual administrative cost of the programs, as described in
			 paragraph (1),
				shall be considered to be properly spent for Federal audit purposes
			 if the
				amount is used to achieve the purposes of this
				Act..14.Labor market
			 information on Indian work forceSection 17 (25 U.S.C. 3416) is
			 amended—(1)in subsection
			 (a), in the first sentence—(A)by striking , in a consistent and reliable manner,; and(B)by striking , by gender,; and(2)in subsection
			 (b)—(A)in the first
			 sentence—(i)by striking and the National Center for Native American Studies and Policy Development authorized by Public Law
			 101–301,; and(ii)by striking and Alaska Native population throughout the entire
			 United States and inserting throughout the United
			 States;(B)in the second
			 sentence, by inserting , tribal organizations, after
			 Indian tribes; and(C)by striking the
			 third sentence and inserting the following: The report under this
			 subsection shall be submitted to the Committee on Indian Affairs of the
			 Senate
			 and the Committees on Natural Resources and Education and Labor of the
			 House of
			 Representatives by not later than October 30,
			 2015..15.Assignment of
			 Federal personnel to State Indian economic development programsSection 18 (25 U.S.C. 3417) is
			 amended—(1)by inserting or tribal
			 organizations after Indian tribes; and(2)by striking
			 1970, may deem and inserting 1970 (42 U.S.C. 4701 et
			 seq.), determines to be.16.Repeals;
			 conforming amendments(a)RepealsSections 15 and 16 (25 U.S.C. 3414, 3415)
			 are repealed.(b)Conforming
			 amendmentsSections 17 and 18 (25 U.S.C. 3416, 3417) (as amended
			 by this Act) are redesignated as sections 15 and 16, respectively.17.Effect of
			 ActNothing in this Act or an
			 amendment made by this Act—(1)affects any plan approved under the Indian
			 Employment, Training and Related Services Demonstration Act of 1992 (25
			 U.S.C.
			 3401 et seq.) before the date of enactment of this Act;(2)requires any Indian tribe or tribal
			 organization to resubmit a plan described in paragraph (1); or(3)modifies the effective period of any plan
			 described in paragraph (1).1.Short titleThis Act may be cited as the
		  Indian Employment, Training and Related Services Consolidation Act of 2014.2.Amendment of short title(a)In generalSection 1 of the Indian Employment, Training and Related Services Demonstration Act of 1992 (25
			 U.S.C. 3401 note; 106 Stat. 2302)  is amended to read as follows:1.Short titleThis Act may be cited as the Indian Employment, Training and Related Services Act of 1992..(b)ReferencesAny reference in law to the Indian Employment, Training and Related Services Demonstration Act of 1992 shall be deemed to be a reference to the Indian Employment, Training and Related Services Act of 1992.3.Statement of purposeSection 2 of the Indian Employment, Training and Related Services Act of 1992 (25 U.S.C. 3401) is amended—(1)by striking The purposes of this Act are to demonstrate how Indian tribal governments can and inserting The purpose of this Act is to facilitate the ability of Indian tribes and tribal organizations to;(2)by inserting from diverse Federal sources after they provide;(3)by striking and serve tribally-determined and inserting , and serve tribally determined; and(4)by inserting , while reducing administrative, reporting, and accounting costs after policy of self-determination.4.DefinitionsSection 3 of the Indian Employment, Training, and Related Services Act of 1992
			 (25 U.S.C. 3402) is amended—(1)by striking paragraph (2) and inserting the following:(2)Indian tribe(A)In generalThe terms Indian tribe and tribe have the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C.
		450b).(B)InclusionThe term Indian tribe includes tribal organizations (as defined in section 4 of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b).;(2)by redesignating paragraph (4) as paragraph (5); and(3)by inserting after paragraph (3) the following:(4)ProgramThe term program means a program described in section 5(a)..5.Integration of services authorizedSection 4 of the  Indian Employment, Training and Related Services Act of 1992  (25 U.S.C. 3403) is amended to read as follows:4.Integration of services authorizedThe Secretary shall, after approving a plan submitted by an Indian tribe in accordance with section
			 8,
			 authorize the Indian tribe to, in accordance with the plan—(1)integrate the
			 programs and Federal funds received by the Indian tribe; and(2)coordinate the
			 employment, training, and related services provided with those funds in
			 a consolidated and comprehensive tribal plan..6.Programs affected and transfer of fundsSection 5 of the  Indian Employment, Training and Related Services Act of 1992  (25 U.S.C. 3404) is amended to read as follows:5.Programs affected(a)Programs affected(1)In generalThe programs that may be integrated pursuant to a plan approved under section 8 shall be only
			 programs—(A)implemented for the purpose of—(i)job training;(ii)welfare to work and tribal work experience;(iii)creating or enhancing employment opportunities;(iv)higher education;(v)skill development;(vi)assisting Indian youth and adults to succeed in the workforce;(vii)encouraging self-sufficiency;(viii)familiarizing individual participants with the world of work;(ix)facilitating the creation of job opportunities;(x)economic development; or(xi)any services related to the activities described in clauses (i) through (x); and(B)under which an Indian tribe or	members of an Indian tribe—(i)are eligible to receive funds—(I)under a statutory or administrative formula making funds available to an Indian tribe; or(II)due to their status as Indians under Federal
			 law; or(ii)have secured funds as a result of a competitive process, a
			 noncompetitive process, or a specific designation.(2)Treatment of block grant fundsFor purposes of this section, programs funded by block grant funds provided to an Indian tribe,
			 regardless of whether the block grant is for the
			 benefit of the Indian tribe because of the status
			 of the Indian tribe or the status of the
			 beneficiaries the grant serves, shall be eligible to be integrated into
			 the plan.(b)Inventory of affected programs(1)In generalThe Comptroller General of the United States shall—(A)assess the programs of the Department of the Interior,
			  the Department of Health and Human Services, the Department of Labor, the
			 Department
			 of Justice, the Department of Agriculture, the Department of Commerce, the
			 Department of Education, the Department of Energy, the Department of
			 Homeland Security, the Department of Housing and Urban Development, the
			 Department of Transportation, and the Department of Veteran Affairs; and(B)not later than 180 days after the date of enactment of this subsection, develop an
			 inventory of all programs of the departments referred to in subparagraph
			 (A) that meet the criteria of a program under subsection (a).(2)Inclusion of programs in tribal planNotwithstanding any other provision of law, an Indian tribe may include in the plan—(A)any program identified	by the Comptroller General of the United States in the inventory under
			 paragraph (1); and(B)any program not identified by the Comptroller General of the United States in the inventory under
			 paragraph     (1) at the
			 discretion of the Secretary..7.Plan requirementsSection 6 of the Indian Employment, Training and Related Services Act of 1992 (25 U.S.C. 3405) is amended to read as follows:6.Plan requirementsA plan submitted to the Secretary for approval under this Act shall—(1)identify the programs to be integrated and consolidated;(2)be consistent with the purposes of this Act;(3)describe—(A)a comprehensive strategy identifying the full range of potential employment opportunities on and
			 near the service area of the Indian tribe;(B)the education, training, and related services to be provided to assist Indians to access those
			 employment opportunities;(C)the way in which services and program funds are to be integrated, consolidated, and delivered; and(D)the results expected from the plan;(4)identify the projected expenditures under the plan in a single budget covering all consolidated
			 funds;(5)identify any agency of the Indian tribe to be involved in the delivery of
			 the services integrated under the plan;(6)identify any statutory provisions, regulations, policies, or procedures that the Indian tribe
			 believes need to be waived to implement the plan; and(7)be approved by the governing body of the Indian tribe..8.Plan review; waiver authority; and dispute resolutionSection 7 of the Indian Employment, Training and Related Services Act of 1992 (25 U.S.C. 3406) is amended to read as follows:(a)In generalUpon receipt of a plan from an Indian tribe, the Secretary shall consult
			 with—(1)the head of each Federal agency overseeing a program identified in the plan; and(2)the Indian tribe that submitted the plan.(b)Identification of waiversThe parties identified in subsection (a) shall identify any waivers of applicable statutory,
			 regulatory, or administrative requirements, or of Federal agency policies
			 or procedures necessary to enable the Indian tribe to efficiently
			 implement the plan.(c)Tribal waiver requestIn consultation with the Secretary, a participating Indian tribe may request that the head of each
			 affected agency waive any statutory, regulatory, or administrative
			 requirement, policy, or procedure identified subsection (b).(d)Waiver authority(1)In generalExcept as provided in paragraph (2), notwithstanding any other provision of law, the head of each
			 affected Federal agency shall waive any applicable statutory, regulatory,
			 or
			 administrative requirement, regulation, policy, or procedure promulgated
			 by the agency that has been identified by the parties under subparagraph
			 (b).(2)ExceptionThe head of an affected Federal agency shall not grant a waiver under paragraph (1) if the head of
			 the affected agency determines that a waiver will be inconsistent with—(A)the
			 purposes of this Act; or(B)the provision of law from which the program included in the plan derives its authority that is
			 specifically applicable to Indians.(e)Decision on waiver request(1)In generalNot later than 90 days after the head of an affected agency receives a waiver request, the head of
			 the affected agency shall decide whether to grant or deny the request.(2)Denial of requestIf the head of the affected agency denies a waiver request, not later than 30 days after the date
			 on which the denial is made, the head of the affected agency shall provide
			 the requesting Indian tribe and the Secretary with
			 written notice of the denial and the reasons for the denial.(3)Failure to Act on requestIf the head of an affected agency does not make a decision  under paragraph (1) by the deadline
			 identified in that paragraph, the request shall be considered to be
			 granted.(f)Secretarial reviewIf the head of an affected agency denies a waiver request under subsection (e)(2), not later than
			 30 days after the date on which the request is denied, the Secretary shall
			 review the denial and determine whether granting the waiver—(1)will be inconsistent with the provisions of this Act; or(2)will prevent the affected agency from fulfilling the obligations of the affected agency under this
			 Act.(g)Interagency dispute resolution(1)In generalNot later than 30 days after the date on which the Secretary determines that granting the waiver
			 will not be inconsistent with the provisions of this Act and will not
			 prevent the affected  agency from fulfilling the obligations of the
			 affected agency under this
			 Act,
			 the Secretary shall establish and initiate an interagency dispute
			 resolution process involving—(A)the Secretary;(B)the participating Indian tribe; and(C)the head of the affected agency.(2)DurationA dispute subject to paragraph (1) shall be resolved not later than 30 days after the date on which
			 the process is initiated.(h)Final authorityIf the dispute resolution process fails to resolve the dispute between a participating Indian tribe
			 and an affected agency, the head of the affected
			 agency shall have the final authority to resolve the dispute.(i)Final decisionNot later than 10 days after the date on which the dispute is resolved under this section, the
			 Secretary shall provide the requesting Indian tribe with—(1)the final decision on the waiver request; and(2)notice of the right to file an appeal in accordance with the applicable provisions described in
			 section 8(d)..9.Plan approval; secretarial authority; review of decisionSection 8 of the Indian Employment, Training and Related Services Act of 1992 (25 U.S.C. 3407) is amended to read as follows:8.Plan approval; secretarial authority; review of decision(a)In generalThe Secretary shall have exclusive authority to approve or disapprove a plan submitted by an Indian
			 tribe in accordance with section 6.(b)Approval process(1)In generalNot later than 90 days after the date on which the Secretary receives a plan, the Secretary shall
			 approve or deny the plan.(2)ApprovalIf the Secretary approves a plan under paragraph (1), the Secretary shall authorize the transfer of
			 program funds identified in the plan in accordance with section 13.(3)DenialIf the Secretary denies the plan under paragraph (1), the Secretary shall provide to the Indian
			 tribe a written notification of disapproval of the plan that contains a
			 specific finding that clearly demonstrates, or that is supported by a
			 controlling legal authority,  that the plan does not meet the requirements
			 described in section 6.(4)Partial Approval(A)In generalIf a plan is denied under paragraph (3) solely on the basis that a request for a waiver that is
			 part of the plan has not been approved (or is subject to dispute
			 resolution) under section 7, the Secretary shall, upon a request from the
			 tribe, grant partial approval for those portions of the plan not affected
			 by the request for a waiver.(B)Approval after resolutionWith respect to a plan described in subparagraph (A), on resolution of the request for a waiver
			 under section 7, the Secretary shall, on a request from the tribe,
			 approve the plan or amended plan not later than 90 days after the date on
			 which the
			 Secretary receives the request.(5)Failure to ActIf the Secretary does not make a decision under paragraph (1) within 90 days of the date on
			 which the Secretary receives the plan, the plan shall be considered to be
			 approved.(c)Extension of timeNotwithstanding any other provision of law, the Secretary may extend or otherwise alter the 90-day
			 period identified in subsection (b)(1) for not more than 90 additional
			 days, if, before the expiration of
			 the period, the Secretary obtains the express written consent of the
			 Indian tribe.(d)Review of denial(1)Procedure upon refusal to approve planIf the Secretary denies a plan under subsection (b)(3), the Secretary shall—(A)state any objections in writing to the Indian tribe;(B)provide assistance to the Indian tribe to overcome the stated objections; and(C)unless the Indian tribe brings a civil action under paragraph (2), provide the Indian tribe with a
			 hearing on the record with the right to engage in full
			 discovery relevant to any issue raised in the matter and the opportunity
			 for appeal on the objections raised, under such rules and regulations as
			 the Secretary may promulgate.(2)Civil actions; concurrent jurisdiction; relief(A)In generalThe district courts of the United States shall have original jurisdiction of a civil action or
			 claim against the appropriate Secretary arising under this section and
			 over
			 any civil action or claim against the Secretary for money damages arising
			 under contracts authorized by this section.(B)Administrative hearing and appeal not requiredAn Indian tribe may bring a civil action or claim under this paragraph without regard to
			 whether the Indian tribe had a hearing or filed an appeal under
			 paragraph (1).(C)ReliefIn an action brought under this paragraph, the court may order appropriate relief, including—(i)money damages;(ii)injunctive relief against any action by an officer or employee of the United States or any agency
			 thereof contrary to this Act or regulations promulgated thereunder
			 (including immediate injunctive relief to reverse a denial of a plan under
			 this section or to compel the Secretary to approve a plan); and(iii)a writ of mandamus to compel an officer or employee of the United States, or any agency thereof, to
			 perform a duty provided under this Act or regulations promulgated
			 hereunder.(3)Burden of proof at hearing or appeal declining contract; final agency action(A)In generalWith respect to any hearing or appeal conducted under paragraph (1)(C) or any civil action brought
			 under paragraph (2), the Secretary shall have the burden of proving by
			 clear and convincing evidence the validity of the grounds for denying
			 approval of a plan (or portion thereof).(B)Agency actionNotwithstanding any other provision of law, a decision by an official of the Department of the
			 Interior or the Department of Health and Human Services, as appropriate
			 (collectively referred to in this paragraph as the Department) that constitutes final agency action and that relates to an appeal within the Department that is
			 conducted under paragraph (1)(C) shall be made—(i)by an official of the Department who holds a position at a higher organizational level within the
			 Department than the level of the departmental agency (such as the Indian
			 Health Service or the Bureau of Indian Affairs) in which the decision that
			 is the subject of the appeal was made; or(ii)by an administrative judge.(4)Application of laws to administrative appealsSection 504 of title 5, United States Code, and section 2412 of title 28, United States Code, shall
			 apply to any administrative appeals pending on or filed after October 5,
			 1988, by an Indian tribe regarding a plan under this Act..10.Employer training placementsSection 10 of the Indian Employment, Training and Related Services Act of 1992 (25 U.S.C. 3409) is amended to read as follows:10.Employer training placements(a)In generalSubject to subsection (b), an Indian tribe that has in place an approved
			 plan under this Act may
			 use the funds made available for the plan under this Act—(1)to place participants in training positions with employers; and(2)to pay the participants a training allowance or wage for a training period of not more than 24
			 months, which may be nonconsecutive.(b)RequirementsAn Indian tribe may carry out subsection (a) only if the Indian tribe enters
			 into a
			 written agreement with each applicable employer under which the employer
			 shall agree—(1)to provide on-the-job training to the participants; and(2)on satisfactory completion of the training period described in subsection (a)(2), to prioritize the
			 provision of permanent employment to the participants..11.Federal responsibilitiesSection 11 of the Indian Employment, Training and Related Services Act of 1992 (25 U.S.C. 3410) is amended to read as follows:11.Federal responsibilities(a)Lead agency(1)In generalNotwithstanding any other provision of law, the lead agency responsible for implementation of this 
			 Act shall be the Bureau of Indian Affairs.(2)InclusionsThe responsibilities of the Director of the Bureau of Indian Affairs in carrying out this Act shall
			 include—(A)the development of a single model report for each Indian tribe that has in
			 place an approved plan under this Act to submit to the Director reports on
			 any consolidated activities undertaken and joint expenditures made under
			 the plan;(B)the provision, directly or through contract, of appropriate voluntary and technical assistance to
			 participating Indian tribes;(C)the development and use of a single monitoring and oversight system for plans approved under this
			 Act;(D)(i)the receipt of all funds covered by a plan approved under this Act; and(ii)the distribution of the funds to the respective Indian tribes by not later
			 than 45 days after the date of receipt of the funds from the appropriate
			 Federal department or agency; and(E)(i)the performance of activities described in section 7 relating to agency waivers; and(ii)the establishment of an interagency dispute resolution process.(3)Memorandum of agreement(A)In generalNot later than 1 year after the date of enactment of the Indian Employment, Training and Related Services Consolidation Act of 2014, the Secretary (acting through the
			 Director of the Bureau of Indian Affairs), in conjunction with the
			 Secretaries of Agriculture, Commerce, Education, Energy, Health and Human
			 Services, Homeland Security, Housing and Urban Development, Labor,
			 Transportation, and Veterans Affairs and the Attorney General, shall enter
			 into an interdepartmental memorandum of agreement providing for the
			 implementation of this Act.(B)InclusionsThe memorandum of agreement under subparagraph (A) shall include provisions relating to—(i)an annual meeting of participating Indian tribes and Federal departments and
			 agencies, to be co-chaired by—(I)a representative of the President; and(II)a representative of the participating Indian tribes;(ii)an annual review of the achievements under this Act and any statutory, regulatory, administrative,
			 or policy obstacles that prevent participating Indian tribes from fully
			 and efficiently carrying out the purposes of this
			 Act; and(iii)a forum comprised of participating Indian tribes and Federal departments and
			 agencies to identify and resolve interagency conflicts and conflicts
			 between the Federal Government and Indian tribes in the administration of
			 this Act.(b)Report format(1)In generalThe lead agency  shall develop and distribute to Indian tribes that have in
			 place an approved plan under this Act a single report format, in
			 accordance with the requirements of this Act.(2)RequirementsThe lead agency  shall ensure that the report format developed under paragraph (1), together with
			 records maintained by each participating Indian tribe, contains
			 information sufficient—(A)to determine whether the Indian tribe has complied with the requirements of
			 the
			 approved plan of the Indian tribe; and(B)to provide assurances to the head of each applicable Federal department or agency that the Indian
			 tribe has complied with all directly applicable statutory
			 and regulatory requirements not waived under section 7.(3)LimitationThe report format developed under paragraph (1) shall not require a participating Indian tribe to
			 report on the expenditure of funds (expressed by
			 fund source or single agency code) transferred to the Indian tribe under
			 an approved plan under this Act..12.No reduction in amountsSection 12 of the Indian Employment, Training and Related Services Act of 1992 (25 U.S.C. 3411) is amended to read as follows:12.No reduction in amounts(a)In generalIn no case shall the amount of Federal funds available to an Indian tribe that has in place an
			 approved plan under this Act be reduced as a result
			 of—(1)the enactment of this Act; or(2)the approval or implementation of a plan of an Indian tribe under this Act.(b)Interaction with other lawsThe inclusion of a program in a tribal plan under this Act shall not—(1)modify, limit, or otherwise affect the eligibility of the program for contracting under the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450 et
		seq.); or(2)eliminate the applicability of any provision of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450 et
		seq.), as the provision relates to a specific program eligible for
			 contracting under that Act..13.Transfer of fundsSection 13 of the Indian Employment, Training and Related Services Act of 1992 (25 U.S.C. 3412) is amended to read as follows:13.Transfer of funds(a)In generalNotwithstanding any other provision of law, not later than 30 days after the date of apportionment
			 to the applicable Federal department or agency, the head of a Federal
			 agency
			 overseeing a program identified in a plan approved under this Act shall
			 transfer to the
			 Director of the Bureau of Indian Affairs for distribution to an Indian
			 tribe any funds identified in the approved plan of
			 the Indian tribe.(b)Transfer of fundsNotwithstanding any other provision of law,  at the request of the Indian
			 tribe, all program funds  transferred to an Indian
			 tribe in
			 accordance with the approved plan of the Indian tribe shall be transferred
			 to the Indian tribe pursuant
			 to an existing contract, compact, or funding agreement awarded pursuant to
			 title I or IV of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450 et seq.).. 14.Administration of fundsSection 14 of the Indian Employment, Training and Related Services Act of 1992 (25 U.S.C. 3413) is
			 amended—(1)by redesignating subsection (b) as subsection (e);(2)by striking the section designation and heading and all that follows through subsection (a) and
			 inserting the following:14.Administration of funds(a)Requirements(1)In general(A)Consolidation and reallocation of fundsNotwithstanding any other provision of law, all amounts transferred to a tribe pursuant to an
			 approved plan may be consolidated, reallocated, and rebudgeted as
			 specified in the approved plan to best meet the employment, training, and
			 related needs of the local community served by the Indian tribe.(B)Authorized use of fundsThe amounts used to carry out a plan approved under this Act shall be administered in such manner
			 as the Secretary determines to be appropriate to ensure the amounts are
			 spent on activities authorized under the approved  plan.(C)EffectNothing in this section interferes with the ability of the Secretary or the lead agency to use
			 accounting procedures that conform to
		generally accepted accounting principles, auditing procedures, and safeguarding of
			 funds that conform
		to chapter 75 of title 31, United States Code (commonly known as the
		Single Audit Act of 1984).(2)Separate records and audits not requiredNotwithstanding any other provision of law (including regulations and circulars of any agency
			 (including Office of Management and Budget Circular A–133)), an Indian
			 tribe that has in place an approved plan under this
			 Act shall not be required—(A)to maintain separate records that trace any service or activity conducted under the approved plan
			 to the program for which the funds were initially authorized or
			 transferred;(B)to allocate expenditures among such a program; or(C)to audit expenditures by the original source of the program.(b)Carryover(1)In generalAny funds transferred to an Indian tribe under this Act that are not
			 obligated or expended prior to the beginning of the fiscal year after the
			 fiscal year for which the funds were appropriated shall remain available
			 for obligation or expenditure without fiscal year limitation, subject to
			 the condition that the funds shall be obligated or expended in accordance
			 with the approved plan of the Indian tribe.(2)No additional documentationThe Indian tribe shall not be required to provide any additional
			 justification or
			 documentation of the purposes of the approved plan as a condition of
			 receiving or expending the funds.(c)Indirect costsNotwithstanding any other provision of law, an Indian tribe shall be
			 entitled to recover 100 percent of any indirect costs incurred by the
			 Indian tribe  as a result of the transfer of funds
			 to the Indian tribe under this Act.; and (3)in subsection (e) (as redesignated by paragraph (1))—(A)by striking All administrative and inserting the following:(1)In generalAll administrative; and (B)by striking regulations) and all that follows through the end of the subsection and inserting the following:regulations).(2)TreatmentThe amount equal to the difference between the amount of the commingled funds and the actual
			 administrative cost of the programs, as described in paragraph (1), shall
			 be considered to be properly spent for Federal audit purposes if the
			 amount is used to achieve the purposes of this Act.(e)Matching FundsNotwithstanding any other provision of law, any funds transferred to an Indian tribe under this Act
			 shall be
			 treated as non-Federal funds for purposes of meeting matching requirements
			 under any other Federal law.(f)ClaimsThe following provisions of law shall apply to plans approved under this Act:(1)Section 314 of the Department of the Interior and Related Agencies Appropriations Act, 1991 (Public
			 Law 101–512; 104 Stat. 1959).(2)Chapter 171 of title 28
			 (commonly known as the Federal Tort Claims Act) .(g)Interest or other income(1)In generalAn Indian tribe shall be entitled to retain interest earned on any funds transferred to the tribe
			 under
			 an approved plan and such interest shall not diminish the amount of funds
			 the Indian tribe is authorized to receive under the plan in the year the
			 interest is earned or in any subsequent fiscal year.(2)Prudent investmentFunds transferred
			 under a plan shall be managed in accordance with the prudent investment
			 standard..15.Labor market information on Indian work forceSection 17(a) of the Indian Employment, Training and Related Services Act of 1992 (25 U.S.C.
			 3416(a)) is
			 amended in the first sentence—(1)by striking The Secretary and all that follows through manner, and inserting The Secretary of Labor, in consultation with the Secretary, Indian tribes, and the Director of the
			 Bureau of the Census, shall; and(2)by striking , by gender,.16.Repeals; conforming amendments(a)RepealsSections 15 and 16 of the Indian Employment, Training and Related Services Act of 1992 (25 U.S.C.
			 3414, 3415) are repealed.(b)Conforming amendmentsSections 17 and 18 of the Indian Employment, Training and Related Services Act of 1992 (25 U.S.C.
			 3416, 3417) (as amended by this Act) are redesignated as sections 15
			 and 16, respectively.17.Effect of ActNothing in this Act or any amendment made by this Act—(1)affects any plan approved under the Indian Employment, Training and Related Services Act of 1992
			 (25 U.S.C. 3401 et seq.) (as so redesignated) before the date of enactment
			 of this
			 Act;(2)requires any Indian tribe or tribal organization to resubmit a plan described in paragraph (1); or(3)modifies the effective period of any plan described in paragraph (1).August 26, 2014Reported  with an amendment